Cohn, J. (dissenting).
This action is to recover damages in the sum of $17,000, with interest, for breach by defendant on September 15, 1935, of a written contract of employment made with plaintiff’s assignor, Joseph S. Friedman. The contract provided for a term of three and one-half years to commence on June 20, 1934, and for monthly payments of salary as fixed therein.
A previous action had been brought in the City Court by Friedman against this defendant for salary earned from June 1, 1935, to the date of the alleged breach. Two causes of action were there stated. The first was to recover the sum of $1,400 compensation due for services rendered upon the monthly scale specified in the contract. The second was to recover upon "a quantum meruit basis for the same services. A judgment on consent in the sum of $500 was entered in favor of Friedman and against this defendant and another corporation, an affiliate of the present defendant, to which Friedman’s services had been assigned for a certain period. Under the assignment, however, Friedman was entitled to payment from either corporation.
It is the contention of plaintiff that the consent judgment in the prior action established the validity and continued existence of the contract and that the said judgment is res adjudicata as to the defenses interposed in this action because the same defenses were determined in the City Court in favor of plaintiff. The defenses *542pleaded in the prior action were as follows: (1) Payment, (2) mutual cancellation of the employment contract as of May 1, 1935, (3) abandonment by Friedman of defendant’s employment, and (4) breach by Friedman of the contract in that he disclosed trade secrets of defendant.
In the present action these defenses are agaiti. set forth, but there is added the defense that plaintiff’s assignor failed to deposit with defendant a full set of formulae as provided in the contract, a,nd a defense and counterclaim based upon the alleged wrongful revelation by plaintiff’s assignor of trade secrets, and refusal to deposit formulae, causing defendant damage in the sum of $100,000.
The burden of proof as to res adjudicata rests upon the person asserting it. (Jasper v. Rozinski, 228 N. Y. 349, 356; Townsley v. Niagara Life Insurance Co., 218 id. 228, 233; Griffen v. Keese, 187 id. 454; Rudd v. Cornell, 171 id. 114, 128.) Where a second action, although between the same parties, is upon a different cause of action from the first, the judgment in the former action is conclusive on those matters which were actually in issue and adjudicated therein, and not as to matters which might have been litigated in the former action. (Griffen v. Keese, supra, at p. 464; Cromwell v. County of Sac., 94 U. S. 351; 2 Freeman on Judgments [5th ed.], § 689.) The two causes of action, that is, the one litigated in the City Court and the present one, must have such a measure of identity that a different judgment upon this cause of action would impair the rights or interests established by the first judgment. (Schuylkill Fuel Corp. v. Nieberg Realty Corp., 250 N. Y. 304, 306, 307.) The cause of action here is for damages for breach of the written contract, beginning with the period when the actual services ended and terminating with the end of the contract period. As the present action differs from the former action, the estoppel here, if it exists, must be limited to the points actually determined in the former trial. (Sielcken-Schwarz v. American Factors, Ltd., 265 N. Y. 239, 243.) What'was actually determined by the City Court judgment must be established by plaintiff, the party who claims the estoppel. When the question whether a certain issue was in fact determined in the former suit is to be tried, oral evidence is competent upon that question. In the absence of proof that an issue was actually tried and determined in arriving at a former judgment, it is conclusive by way of estoppel only as to those facts which necessarily were involved and without proof of which it could not have been rendered. (Waterhouse v. Levine, 182 Mass. 407, 409; 65 N. E. 822; Richstein v. Welch, 197 Mass. 224; 83 N. E. 417; Cromwell v. County of Sac, supra; Ridgley v. Stillwell, 27 Mo. 128, 132; Bigelow on Estoppel [6th ed.], at p. 97.)
*543The judgment of $500 in the City Court action is not res adjudicata as to the existence and validity of the contract or as to the defense of mutual cancellation of the employment contract as of May 1, 1935, or as to any other defenses which relate to the breach of the written contract of employment. The consent judgment in the lesser sum did not necessarily establish the valid existence of the contract, which was the basis of the first cause of action in the suit instituted in the City Court, but there may well have been a recovery there on a strictly quantum meruit basis upon the second cause of action without regard to the written agreement.
In the absence of a showing by plaintiff that the issues actually deterinined in arriving at the prior judgment were based upon the first cause of action, namely, judgment for damages for services rendered under the written contract, the defenses there interposed, in so far as they relate to the written agreement, are still available to the defendant in this action.
Moreover, upon the papers submitted, issues of fact are presented which, in our opinion, warranted a denial of the motion for summary judgment.
For these reasons the order appealed from should be reversed and the motion for summary judgment should be denied.
Dore, J., concurs.
Order affirmed, with twenty dollars costs and disbursements.